STOUGHTON, J.,
dissenting. Because I believe that the trial judge properly charged the jury on the duty owed by James Beddington to the plaintiff, a passenger in his motor vehicle, I respectfully dissent from the opinion of the majority.
This is not the case of a bystander who, under no duty to protect a stranger from risk of harm, takes the stranger into his custody and thereby may assume a duty arising out of that special relationship to use whatever degree of care may be reasonable under the circumstances to protect the stranger from risk of harm. Neither is it the case of a volunteer who takes a person who is helpless to protect himself into his charge and thereby may assume a duty of reasonable care to secure the safety of that person. This is a case, not unique in our times, of a couple out for the evening, each of whom had consumed too much alcohol, with the unhappy result described in the majority opinion. The duty owed *287by Beddington to the plaintiff was the duty to exercise reasonable care for her safety under the circumstances, and the trial court so instructed the jury. The duty arose because the plaintiff was a passenger and Beddington was the driver, not because she was intoxicated and Beddington wanted to drive her home against her wishes. I believe that the plaintiffs condition affected the degree of care expected under the circumstances, but it did not itself create the duty to exercise reasonable care for her safety.
There was evidence from which the juiy might reasonably have found the facts recited in the majority opinion. After the plaintiff had recovered damages from Beddington’s liability insurance carrier, she brought this action as an insured under the uninsured motorist provisions of her father’s automobile insurance policy. She alleged that Beddington was underinsured and that she had sustained injuries through his negligence. The court charged, as agreed by the parties, that by virtue of its policy the defendant had agreed to pay damages that an insured is legally entitled to recover from an operator of an underinsured motor vehicle, and that the operator’s liability for those damages must arise out of the negligent operation of the motor vehicle.
After charging that the defendant admitted coverage for damages caused by the negligence of Beddington, the court defined negligence and the duty of a driver to his guest. It defined reasonable care and instructed the jury that care must be proportionate to the danger. It then discussed the specifications of negligence in the complaint, the plaintiffs claim that Beddington had placed her in a perilous situation and that he had failed to exercise reasonable care for her safety as alleged in the specifications of negligence. These included her claim that Beddington compelled her to enter and remain in his vehicle, that he refused to stop and let her get out, that he failed to lock the passenger side *288door or fasten her seat belt when he knew she was not in any condition to do so herself, and that he drove while his faculties and judgment were impaired. The court then discussed proximate cause, damages and contributory negligence as alleged by the defendant.
By answers to interrogatories, the jurors stated that they had found both the plaintiff and Beddington guilty of negligence, which was a substantial factor in producing the plaintiffs injuries, and that they had assigned responsibility at 35 percent to Beddington and 65 percent to the plaintiff.
In my judgment, the court adequately defined and explained the issues for the jury. “Negligence occurs where one under a duty to exercise a certain degree of care to avoid injury to others fails to do so.” Dean v. Hershowitz, 119 Conn. 398, 407-408, 177 A. 262 (1935). “The essential elements of a cause of action in negligence are well established: duty; breach of that duty; causation; and actual injury.” RK Constructors, Inc. v. Fusco Corp., 231 Conn. 381, 384, 650 A.2d 153 (1994). This was not a case in which it was asserted that Beddington owed no duty of care. The issues were whether the duty was breached and whether the plaintiff herself was negligent.
I do not believe that either of the sections from the Restatement (Second) of Torts, cited by the plaintiff in her request to charge, had any application to this case. Section 314 of the Restatement (Second) of Torts states that a duty to aid or protect another does not arise merely out of awareness of the necessity for action. The Restatement (Second) points out in § 314A that special relations between the parties may give rise to such a duty as an exception to the general rule that one who realizes or should realize that he or she needs to act to protect another is not necessarily obligated to do so. The four special relations stated under this *289exception are (1) the duty of a common carrier to its passengers, (2) the duty of an innkeeper to his guests, (3) the duty of a landowner who invites the public onto his land and (4) the duty of one who is required by law or who voluntarily takes custody of another under circumstances such as to deprive the other of his normal opportunities for protection. 2 Restatement (Second), Torts § 314A, p. 118 (1965). I do not believe that Beddington took custody of the plaintiff under circumstances such as to deprive her of her normal opportunities for protection when he was simply trying to take her to her home. Moreover, even if this exception were to be found applicable, comment (e) to § 314A states that the duty that arises is “only one to exercise reasonable care under the circumstances.” Id., p. 120. This is precisely the duty described in the jury charge as given.
Section 324 of the Restatement (Second) of Torts states that “[o]ne who, being under no duty to do so, takes charge of another who is helpless adequately to . . . protect himself is subject to liability to the other for any bodily harm caused to him by [inter alia] (a) the failure of the actor to exercise reasonable care to secure the safety of the other while within the actor’s charge . . . .” Id., p. 139. I do not believe that the jury could have found from the evidence that the plaintiff was in such a condition that she was helpless to protect herself adequately. To the contrary, there was evidence that she did not want to be driven home and struggled against Beddington’s efforts to do so. The concept of reasonable care as measured by the circumstances was adequately presented and explained to the jury in the charge as given. Comment (d) to § 324 states that the care required is “only that which the recipient of gratuitous services is entitled to expect”; id., p. 141; that is to say, reasonable care under the circumstances, and that is precisely what the court charged.
*290Because I do not believe that the principles cited from the Restatement (Second) in the plaintiffs request to charge were applicable to this case, and because I believe that the charge as given adequately instructed the jury as to the law to be applied to the facts, I would affirm the judgment of the trial court.